Citation Nr: 0522283	
Decision Date: 08/16/05    Archive Date: 08/25/05

DOCKET NO.  03-01 067	)	DATE
	)
	)


Received from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by atrial fibrillation.

2.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran had active service from May 1979 to September 
2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri by which the RO denied a claim for a 
compensable evaluation for bilateral hearing loss, and denied 
service connection for atrial fibrillation.  These issues 
were previously remanded in order that the veteran be 
afforded VA audiological and heart examinations.

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with an initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later 
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  Inasmuch as the rating 
question currently before the Board was placed in appellate 
status by a notice of disagreement expressing dissatisfaction 
with an original rating, the Board has characterized the 
hearing loss rating issue as set forth above.  Further, in 
cases such as this one, where the original rating assigned 
has been appealed, consideration must be given as to whether 
the veteran deserves a higher or lower rating (so-called 
"staged ratings") at any point during the pendency of the 
claim.  Id.

(Consideration of the appellant's claim for an increased 
rating for service connection for a disability manifested by 
atrial fibrillation is deferred pending completion of the 
development sought in the remand that follows the decision 
below.)




FINDING OF FACT

The veteran has a sensorineural hearing loss in both ears, 
which equates to a level I hearing loss for the right ear, 
and a level II hearing loss for the left ear under VA's 
rating criteria.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral defective 
hearing have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.85, Diagnostic Code 6100 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that his service-connected bilateral 
hearing loss warrants a compensable rating.  The May 2000 
audiological evaluation given in connection with his original 
claim reported that pure tone thresholds, in decibels, were 
as follows:


HERTZ

1000
2000
3000
4000
Average
RIGHT
25
35
55
60
44
LEFT
40
40
60
60
50

Speech audiometry revealed speech recognition ability of 98 
percent in the right ear and of 98 in the left ear.

The veteran was afforded another audiological evaluation in 
March 2004, given in connection with his appeal.  That 
evaluation reported that pure tone thresholds, in decibels, 
were as follows:



HERTZ

1000
2000
3000
4000
Average
RIGHT
30
40
60
60
48
LEFT
50
55
70
75
63

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 96 in the left ear.

Defective hearing is rated in accordance with the criteria 
set forth in 38 C.F.R. §§ 4.85, 4.86.  In evaluating the 
veteran's hearing loss, the Board notes that hearing loss 
evaluations are determined by a mechanical application of the 
rating schedule, which is grounded on numeric designations 
assigned to audiometric examination results.  See, e.g, 
Acevedo-Escobar v. West, 12 Vet. App. 9, 10 (1999).  Ratings 
range from zero to 100 percent based on organic impairment of 
hearing acuity.  Auditory acuity is gauged by examining the 
results of controlled speech discrimination tests, together 
with the results of puretone audiometric tests in the 
frequencies of 1000, 2000, 3000, and 4000 Hertz.  To rate the 
degree of disability, the rating schedule establishes 11 
auditory acuity levels ranging from level I, for essentially 
normal acuity, through level XI, for profound deafness.  
38 C.F.R. § 4.85.

At the May 2000 VA examination, the veteran's right ear 
discrimination score was 98 percent, and the average puretone 
threshold was 44, yielding a numeric score of level I.  The 
left ear discrimination score was also 98 percent, and the 
average puretone threshold was 50, also yielding a numeric 
score of level I.  See Table VI, below, abbreviated from 
38 C.F.R. § 4.85.

% of 
discri
m- 
inatio
n
Table VI - Puretone Threshold Average

0-
41
42-
49
50-
57
58-
65
66-
73
74-
81
82-
89
90-
97
98
+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 

Applying Table VII (replicated below from 38 C.F.R. § 4.85) 
to the above results (better ear level of I; poorer ear level 
of I) shows that the level of the veteran's compensable 
hearing loss evaluation is zero percent, or non-compensable.  

Table VII
B
e
t
t
e
r 
E
a
r
XI
10
0
 
 
 
 
 
 
 
 
 
 

X
90
80
 
 
 
 
 
 
 
 
 

IX
80
70
60
 
 
 
 
 
 
 
 

VII
I
70
60
50
50
 
 
 
 
 
 
 

VII
60
60
50
40
40
 
 
 
 
 
 

VI
50
50
40
40
30
30
 
 
 
 
 

V
40
40
40
30
30
20
20
 
 
 
 

IV
30
30
30
20
20
20
10
10
 
 
 

III
20
20
20
20
20
10
10
10
0
 
 

II
10
10
10
10
10
10
10
0
0
0
 

I
10
10
0
0
0
0
0
0
0
0
0 
 
XI
X
IX
VII
I
VI
I
VI
V
IV
II
I
II
I

Poorer Ear
 

The veteran's most recent audiological examination, dated in 
March 2004, provided similar results, also shown on the 
tables above.  The right ear discrimination score was 92 
percent, and the average puretone threshold was 48, yielding 
a numeric score of level I.  The left ear discrimination 
score was 96 percent, and the average puretone threshold was 
63, yielding a numeric score of level II.  These results show 
that, while the veteran's hearing is, as he contends, getting 
worse, the level of hearing loss is still zero percent, or 
non-compensable under VA regulations.  

In deciding this issue the Board has considered the 
provisions of 38 U.S.C.A. § 5107 (benefit of the doubt).  
Under the of benefit-of-the-doubt standard, when a veteran 
seeks benefits and the evidence is in relative equipoise 
regarding any issue material to the determination of a 
matter, the law dictates that the benefit of any doubt 
belongs to the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  
However, where, as here, the rating criteria are determined 
by a mechanical scoring process, the benefit-of-the-doubt 
standard is not applicable in determining this issue.  In 
short, the numbers are determinative, and the concept of 
equipoise is not for application here.  

Accordingly, entitlement to a compensable rating for 
bilateral hearing loss is not warranted, and has not been 
warranted at any time in the pendency of this claim.  See 
Fenderson, supra.

During the pendency of this veteran's claim, on November 9, 
2000 the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)) was signed into law, changing the standard for 
processing veterans' claims.  In adjudicating this veteran's 
claim, the Board has considered the provisions of the VCAA.  
Among other things, the VCAA and implementing regulations 
require VA to notify the claimant and the claimant's 
representative of any information and any medical or lay 
evidence not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative of which portion, if any, of the evidence is 
to be provided by the claimant and which part, if any, VA 
will attempt to obtain on behalf of the claimant.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in January 
2004, and in follow-up correspondence dated in March 2004.  
(Although the notice required by the VCAA was not provided 
until after the RO adjudicated the appellant's claim, "the 
appellant [was] provided the content-complying notice to 
which he [was] entitled."  Pelegrini v. Principi, 18 Vet. 
App. 112, 122 (2004).  Consequently, the Board does not find 
that the late notice under the VCAA requires remand to the 
RO.  Nothing about the evidence or any response to the RO's 
notification suggests that the case must be re-adjudicated ab 
initio to satisfy the requirements of the VCAA.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought; what evidence 
and/or information was already in the RO's possession; what 
additional evidence and/or information was needed from the 
veteran; what information VA would assist in obtaining on the 
veteran's behalf; and where the veteran was to send the 
information sought.  The RO specifically requested that the 
veteran provide any evidence he had pertaining to his claim.  
Additionally, the RO informed the veteran of the results of 
its rating decisions, and the procedural steps necessary to 
appeal.  The RO also provided a Statement of the Case (SOC) 
and a supplemental statement of the case (SSOC) reporting the 
results of the RO's reviews, and the text of the relevant 
portions of the VA regulations.  

Regarding VA's duty to assist, the Board notes that the RO 
obtained and incorporated into the record the veteran's SMRs 
and VA and private treatment records.  Also as noted above, 
the veteran was afforded two VA audiological examinations to 
advance his claim.  Given the standard of the regulation, the 
Board finds that VA has no duty to inform or assist that was 
unmet.


ORDER

Entitlement to an initial compensable evaluation for 
bilateral hearing loss is denied.


REMAND

The veteran's heart claim is based on one episode of atrial 
fibrillation just prior to retirement from service.  Service 
connection was denied by the RO, which determined that atrial 
fibrillation is a laboratory finding which is not considered 
an actual disabling condition.  As noted, the veteran was 
afforded a VA heart examination by the Board's previous 
remand.  The examination, given in March 2004, noted the 
veteran's one episode of atrial fibrillation, which the 
examiner noted had spontaneously converted to normal sinus 
rhythm.  The veteran averred that, ever since that incident 
he has had symptoms which he believes may be fibrillation.  
The examiner found the reported symptoms "not very 
convincing."  

On examination, the examiner's impression was mitral valve 
prolapse, a history of at least one episode of atrial 
fibrillation, and some type of ongoing intermittent mild 
rhythm disturbance which may only be premature beats, one of 
which was heard on examination.  After this examination, the 
examiner reviewed the results of a Stress Echo test provided 
by the veteran's private treatment facility, Advanced Cardiac 
Specialists, Gilbert, Arizona.  In an addendum, the examiner 
noted that there was no evidence that the atrial fibrillation 
had recurred, and that it was unlikely that it had.  He noted 
that the mild mitral prolapse would not be likely to resolve, 
and that it was still present based on a murmur heard at this 
examination.  Based on the "superb" exercise/work ability 
as seen on the stress test, the examiner opined that it was 
obvious that the mild mitral prolapse was not affecting the 
veteran functionally.

The examiner noted in his report that he was requesting a 
Holter monitor, which, it was said, may or may not 
demonstrate the symptoms which the veteran described.  There 
is no indication that any Holter monitoring was conducted by 
the VA Medical Center (VAMC) at which the veteran was 
examined, nor is there any indication that any Holter 
monitoring results were considered by this examiner.  

In a letter dated in May 2005, the veteran contends that his 
single documented episode of atrial fibrillation did not 
spontaneously convert to normal sinus rhythm as noted by the 
March 2004 VA examiner, but converted to normal sinus rhythm 
as a result of medication given to him at the time of his 
brief hospitalization for the event.  The veteran also noted 
in his letter that he had been subject to Holter monitor 
evaluation conducted by Advanced Cardiac Specialists, and 
that the monitoring revealed that his irregular heartbeat was 
still evident, and that skipping of heartbeats occurred 
separate from the palpitations as well.  The veteran did not, 
however, provide medical records documenting the Holter 
monitoring from Advanced Cardiac Specialists.  In light of 
the fact that the evidentiary record is incomplete, the Board 
must remand once again for further development.

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the veteran to 
provide the information necessary to 
obtain any previously unidentified 
pertinent medical evidence from any 
health care provider from whom he 
has received treatment related to 
his heart since September 2000.  The 
RO should attempt to obtain copies 
of all treatment records identified 
by the veteran which are not 
currently of record.  Specifically, 
the RO should obtain the results of 
any testing done by Advanced Cardiac 
Specialists subsequent to the 
veteran's March 2004 VA medical 
examination, including those related 
to Holter monitoring.

2.  After the above-requested 
development is accomplished, the 
veteran should be afforded another 
VA heart examination to assess the 
nature and etiology of any 
disability that caused atrial 
fibrillation.  The veteran's claims 
file, including a copy of this 
remand, must be made available to 
the examiner for review in 
connection with the examination.  
The examiner should review this 
remand, the service medical records, 
and other treatment and diagnostic 
records contained in the claims 
folder.  The examiner should conduct 
any tests or studies necessary.  The 
examiner should render an opinion as 
to the medical probabilities that 
there is any current heart disorder 
causing atrial fibrillation or that 
caused any prior episode of atrial 
fibrillation, and, if so, whether 
that disorder is traceable to the 
veteran's military service.  The 
examiner should take into 
consideration the facts surrounding 
the veteran's contention that his 
in-service atrial fibrillation did 
not spontaneously convert to normal 
sinus rhythm, but converted to 
normal rhythm as a result of 
medication given to him.  

The RO should ensure that the 
examination report complies with 
this remand and the questions 
presented in the RO's examination 
request, especially with respect to 
the instructions to provide medical 
diagnoses and opinions on causation.  
If the report is insufficient, it 
should be returned to the examiner 
for necessary corrective action, as 
appropriate.

The veteran should be advised that 
failure to appear for an examination 
as requested, and without good 
cause, could adversely affect his 
claim.  See 38 C.F.R. § 3.655 
(2004).  

3.  After the above development has 
been completed, the RO should again 
review the record, including the 
newly obtained evidence.  If any 
additional development is warranted 
in light of any newly received 
evidence, that development should be 
accomplished.  If the benefit sought 
on appeal remains denied, the 
veteran and his representative 
should be furnished a supplemental 
statement of the case (SSOC) and 
given the opportunity to respond.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


